Plaintiffs in error urge that a rule of law should govern the cause at bar so as to require judgment in their favor. The rule of law urged is that of the statute, 16 Okla. Stat. Ann. § 4:
"No deed, mortgage or other conveyance relating to real estate or any interest therein, other than for a lease for a period not to exceed one year, shall be valid until reduced to writing and subscribed by the grantors. . . ."
Plaintiffs in error, under this rule of law, a part of the statute of frauds, urge that W.O. King, Sr., never conveyed the real estate to Clurcie King, wife of W.O. King and mother of Jewell B. King, son of W.O. King, deceased, original purchaser of the property, but who never acquired legal title *Page 259 
but did acquire equitable title as stated in the opinion.
The interest of a trustor may be conveyed by written deed under verbal directions of the trustor, provided, however, that the directions are clear, cogent, and convincing, and evidence thereof is likewise clear, cogent, and convincing, and provided further that the whole transaction, from the time of the original grant to the time that the res of the trust reaches the beneficiary, as originally intended by the trustor, may be adjudged to be one transaction in fact though consisting of constituent elements made up of acts and deeds on the one hand, and parol directions for the acts and deeds on the other, as concerns him who is entitled to give directions regarding the estate conveyed.
While it is true that defendants below averred in their answer that Jewell B. King never had any interest in said premises, other than that of trustee, it is likewise true that both W.O. King and Clurcie King did have an interest in the estate other than that of trustee. Jewell B. King, trustee, received, held, and transferred the legal title to his mother for his father as he was directed. It is true that conveyance of an interest in real estate is not valid unless and until that real estate is conveyed by an instrument in writing and subscribed by the grantor or grantors as the case may be. However, as applied to the facts in the case at bar, each and every grantor did grant by a written instrument wherein it was stated that a good and valuable consideration had been paid. Nowhere, either under the statute of frauds or elsewhere, is there any requirement that a trustor is required to reduce to writing directions to a trustee to grant, but the rule is that the directions must be established, when resting in parol, by evidence that is clear, cogent, and convincing. We have examined the record, consisting of a transcript, wherein there is no evidence, which shows that the trustor has departed this life, and that the beneficiary of the trust has since departed this life, and this appears to be, from the nature of the case pleaded, a controversy as between those who, on advice of counsel, are contending for property that is the patrimony of their ancestors, under such rules of law as the several parties deem sufficient and proper to bring to them that to which they suppose themselves rightfully entitled. Bogert on Trusts, vol. 1, p. 531, § 190, and vol. 2, p. 1432, § 466; American Digest, Trusts, Key No. 192. Under these authorities, the rule of law, with reference to trusts in the several states, seems to be at variance and variable in some jurisdictions, but not so in Oklahoma nor in this case, for in this jurisdiction we are aided by a presumption of a gift as heretofore stated.
Petition for rehearing denied.
WELCH, C. J., and BAYLESS, GIBSON, HURST, and ARNOLD, JJ., concur.